 Case 2:20-cr-00030-SCJ-JCF Document 38 Filed 04/12/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION


UNITED STATES OF AMERICA

                                            CRIMINAL CASE NO.
v.
                                            2:20-CR-030-SCJ
ROCKY CREED KELLY,

     Defendant.


                                       ORDER

       This matter appears before the Court on the Final Report and

Recommendation (Doc. No. [28]) issued by the Honorable J. Clay Fuller, United

States Magistrate Judge to which no objection has been filed. After reviewing the

R&R and no clear error having been found, the R&R (Doc. No. [28]) is received

with approval and ADOPTED as the Order of this Court.

       For the reasons stated in the R&R, Defendant’s Motion to Suppress (Doc.

No. [18]) is DENIED.

             IT IS SO ORDERED this 12th day of April, 2021.

                                     s/Steve C. Jones
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE
